Citation Nr: 0944141	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-06 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for ischemic heart disease, 
also claimed as syncope reaction.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from November 1987 to 
December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied 
reopening of a previously-denied claim for service connection 
for ischemic heart disease, also claimed as syncope reaction.

In July 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge (AVLJ).  A 
transcript of that hearing is of record and associated with 
the claims folder.


FINDINGS OF FACT

1.  An unappealed rating decision in October 2004 denied 
service connection for ischemic heart disease.

2.  Evidence received since the October 2004 rating decision 
is cumulative or redundant of the evidence previously of 
record, or not sufficient when considered by itself or with 
previous evidence of record to raise a reasonable possibility 
of substantiating the claim for service connection for 
ischemic heart disease.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision, which denied service 
connection for ischemic heart disease, became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

2.  As evidence received since the October 2004 rating 
decision is new, but not material, the criteria for reopening 
service connection for ischemic heart disease, also claimed 
as syncope reaction, are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a previously-denied claim 
for service connection for ischemic heart disease, also 
claimed as syncope reaction.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Additionally, in March 2006, the United States Court of 
Appeals for Veterans Claims (Court) held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  

In this case, the Veteran received VCAA notice in March 2006, 
in response to his January 2006 claim to reopen service 
connection for ischemic heart disease, claimed as syncope 
reaction.  This letter complied with the VCAA notice 
requirements in Kent and included the disability rating 
criteria and effective-date element of the claim.

The Board also finds that VA has complied with its duty to 
assist the Veteran in the development of this claim.  The 
Veteran's service treatment records and service personnel 
records are associated with the file.  The Veteran has not 
asserted there are other agencies having records that should 
be obtained, and the Board is unaware of any such records.

The Veteran has not been afforded a VA compensation and 
pension (C&P) examination; however, a VA examination is not 
required as the claim is not reopened.  Accordingly, remand 
for VA examination is not warranted.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(iii).  

In sum, the Board finds that the VCAA duties to notify and 
assist have been met.  Accordingly, the Board will address 
the claim to reopen.

Service Connection and Reopening Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  With chronic disease shown as such in service 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity of symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular disease, including organic 
heart disease, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Under pertinent 
legal authority, VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
submitted by or on behalf of the claimant.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d 1356.  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

New and Material / Reopening Analysis

The RO issued a rating decision in October 2004 that denied 
service connection for ischemic heart disease.  In that 
decision, the RO found that there was no in-service injury or 
heart disease; no evidence of heart disease within the one-
year post-service presumptive period; no current disability 
(no diagnosis) for the claimed disorder of ischemic heart 
disease; and that the current claimed disorder was not 
related to (incurred in) service.  Because the Veteran did 
not enter a notice of disagreement with the October 2004 
rating decision denial of service connection for ischemic 
heart disease, that decision became final.  38 C.F.R. 
§§ 20.302, 20.1103.

The evidence associated with the claims file at the time of 
the October 2004 rating decision includes the Veteran's 
service treatment records, the Veteran's correspondence to 
VA, and a chest x-ray report and electrocardiograph dated 
April 2004.  The RO found that the evidence showed no in-
service injury or heart disease, did not show the Veteran had 
a current medical diagnosis, and did not establish a nexus to 
service for the claimed ischemisc heart disease. 

In January 2006, the Veteran submitted a claim to reopen 
service connection for ischemic heart disease, which he 
indentified as syncope reaction.  He contends that he 
incurred this disorder in active service.  

The evidence associated with the claims file since the 
October 2004 rating decision includes a letter from the 
Veteran dated January 2006 in which he claimed medical 
records showed he incurred or aggravated his syncope reaction 
in the line of duty.  The Veteran listed material to support 
this claim to reopen service connection for ischemic heart 
disease due to syncope reaction, but he failed to attach the 
documents.  In a letter dated April 2006, the Veteran 
included the material he intended to accompany the January 
2006 letter (reopening claim).  The Board notes that the 
material consisted entirely of records photocopied from the 
Veteran's service treatment records.

The petition to reopen was denied by the June 2006 rating 
decision on appeal, based on a determination that the 
evidence submitted since the October 2004 rating decision was 
not new and material, but instead was exact duplicates of 
reports from the Veteran's service treatment records.

The Veteran submitted a letter in March 2007 that included 
laboratory test results dated February 2007 consisting of 
hematology, chemistry, and hepatitis serology.  The 
laboratory test results did not indicate heart disease was 
incurred in or aggravated by military service.

In the Veteran's formal appeal, received in February 2008, he 
wrote that he was prematurely discharged from the military as 
the Medical Board incorrectly certified that his syncope was 
a preexisting disease.  In support of this contention, the 
Veteran asserted that his enlistment record did not contain 
note of any physical or mental conditions during his 
enlistment period.

In July 2009, the Veteran testified at a Travel Board hearing 
before the undersigned AVLJ.  The Veteran testified that he 
felt that he was wrongly discharged from the military as he 
did not have preexisting heart problems.  The Veteran based 
this assertion on the fact that he went to boot camp and 
passed all physical training.  The Veteran stated that he 
never had fainting spells before service, but experienced 
them only after one year in service while doing strenuous 
maneuvers at sea.  The Veteran stated that he had a total of 
two episodes of passing out while in service and none 
subsequent.  The Veteran denied stating in his Medical Board 
report in October 1988 that he suffered from intermittent 
left sided chest pain since the fourth grade. The Veteran 
testified that he reported his brother's heart problems.  The 
Veteran stated that he believed his training in the military 
and being exposed to smoke during war games made the alleged 
heart disease and syncope worse.  The Veteran testified that 
he was currently receiving treatment for his condition but 
that the records would not contain medical opinion relating 
his condition to service.

The Board finds the material submitted by the Veteran in 
April 2006 is cumulative or redundant of the evidence 
previously of record as all reports were exact duplicates of 
reports from the Veteran's service treatment records, and 
therefore are not "new."  The lab results submitted in 
March 2007 are "new" in that they were not previously 
before the adjudicators; however, the lab results are not 
"material" in that they do not relate to unestablished 
facts necessary to support the claim, namely, in-service 
injury or disease, a current medical diagnosis, and a nexus 
to service.   For this reason, the Board finds that the 
evidence that is new is insufficient to establish a 
reasonable possibility of substantiating the claim.  The 
Veteran's statements and testimony before VA are "new," but 
are not "material" in that they do not show a currently-
diagnosed disorder and, therefore, are insufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, reopening of the claim is not in order 
and the Veteran's appeal is denied.


ORDER

New and material evidence not having been received, reopening 
of service connection for ischemic heart disease, also 
claimed as syncope reaction, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


